Citation Nr: 0024934	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD) 
and depression, headaches, a bilateral shoulder disorder, a 
left arm disorder, a left hand disorder, bilateral hearing 
loss, tinnitus, a low back disorder, a bilateral hip 
disorder, a bilateral knee disorder, a cervical spine 
disorder, and arthritis.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for PTSD, depression, headaches, a left 
shoulder condition, a right shoulder condition, a left arm 
condition, bilateral hearing loss, tinnitus, a low back 
condition, a bilateral hip condition, a bilateral knee 
condition, a left hand condition, headaches, a neck 
condition, and arthritis, and denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD and depression, 
headaches, a bilateral shoulder disorder, a left arm 
disorder, a left hand disorder, bilateral hearing loss, 
tinnitus, a low back disorder, a bilateral hip disorder, a 
bilateral knee disorder, a cervical spine disorder, and 
arthritis are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

2.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD and depression, 
headaches, a bilateral shoulder disorder, a left arm 
disorder, a left hand disorder, bilateral hearing loss, 
tinnitus, a low back disorder, a bilateral hip disorder, a 
bilateral knee disorder, a cervical spine disorder, and 
arthritis are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to a TDIU is denied as 
a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from March 1967 to March 
1970.  His record of service (DD214) shows that his military 
occupational specialty was a vehicle repairman.  He received 
the National Defense Service Medal, a Vietnam Service medal 
with one Silver Service Star, a Republic of Vietnam Campaign 
Medal, a Vietnam Unit Citation, and an Army Commendation 
Medal.  He is not, however, in receipt of a Purple Heart 
Medal, a Combat Infantryman's Badge, or any decoration 
denoting combat.

Service medical records reveal that at entrance, the 
veteran's hearing was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
5
0
LEFT
5
-10
5
15
5

In February 1968, the veteran reported he had hurt his knee 
about two years prior and that it had hurt lately.  The 
examiner stated he bandaged the knee and told the veteran to 
apply heat.

In September 1969, the veteran was working on an automobile, 
and an engine fell on his hand.  The diagnosis was a 
contusion to the right fifth finger.



A December 1969 report of medical examination reveals 
clinical evaluations of the head, neck, ears, upper 
extremities, lower extremities, and spine were normal.  A 
psychiatric evaluation was normal as well.  His hearing at 
that time was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

5
LEFT
0
5
0

0

In a report of medical history completed by the veteran at 
that time, he denied headaches; ear trouble; hearing loss; 
bone, joint, or other deformity; painful or trick shoulder or 
elbow; back trouble of any kind; trick or locked knee; 
depression or excessive worry; and nervous trouble of any 
sort.

A January 1998 private medical record shows the veteran had 
sustained an injury 10 months prior, when he was riding a 
horse and was thrown into the air and landed on his buttocks.  
X-rays taken at that time revealed a two-centimeter symphysis 
pubis diastasis.  The examiner noted that the veteran had 
spondylolisthesis at L5-S1, but stated it was most likely a 
chronic problem.

The veteran reported a past medical history of ankle surgery 
in 1996, a knee operation in 1978, multiple previous 
fractures, but no other serious injuries and no other past 
medical history, such as neurological problems.

The examiner stated he felt the veteran's current complaints 
of pain were due to the pubic symphysis instability and, in 
part, the spondylolisthesis.

A February 1998 private medical record shows a diagnosis of 
arthritis of symphysis pubis, status post pelvic trauma.  At 
that time, the veteran had a pubic symphysis fusion and bone 
grafting.




An October 1998 letter from a private physician states the 
veteran had undergone a pelvic fusion three and one-half 
months prior.  He stated the veteran was still in pain and 
also had significant low back pain.  It was the private 
physician's determination that the veteran was permanently 
disabled.

Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).


Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an inservice stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed inservice stressor.

In Cohen, 10 Vet. App. 128, the Court noted that VA had 
adopted a final rule in October 1996, effective November 7, 
1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.


The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provide: For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for a psychiatric disorder, 
claimed as PTSD and depression, headaches, a bilateral 
shoulder disorder, a left arm disorder, a left hand disorder, 
bilateral hearing loss, tinnitus, a low back disorder, a 
bilateral hip disorder, a bilateral knee disorder, a cervical 
spine disorder, and arthritis must be denied as not well 
grounded.

As to the claim of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD and depression, the 
veteran has stated he saw a couple of people killed while 
serving in Vietnam.  He stated he saw dead people and wounded 
people and that he was under constant attack and harassment 
by sniper, motor, and rocket fire.  The veteran stated he 
served in many capacities outside of his military 
occupational specialty, to include a machine gunner.  He 
alleged a rocket came and hit him in the arm and shoulder.  
The veteran states depression had set in secondary to his 
PTSD condition.

In determining whether a claim is well grounded, the Board 
must accept the veteran's allegations as true.  However, even 
accepting the veteran's allegations of in-service stressors, 
he has not brought forth competent evidence of a diagnosis of 
PTSD or a diagnosis of depression nor evidence by a competent 
medical professional that PTSD and/or depression is related 
to service or a service-connected disability.  See Caluza, 
7 Vet. App. 498.  
Thus, the claim of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD and depression, is not 
well grounded.  See id.

Although the veteran and his attorney have alleged that the 
veteran has PTSD and depression as a result of the veteran's 
service in Vietnam, they do not have the requisite knowledge 
of medical principles that would permit them to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology. See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

As to the claims of entitlement to service connection for a 
bilateral shoulder disorder, a left arm disorder, a left hand 
disorder, bilateral hearing loss, tinnitus, a bilateral knee 
disorder, and headaches, the veteran claims he sustained 
injuries in Vietnam to his left shoulder, and left arm and 
stated he injured his shoulders, neck, and left hand as a 
result of a motorcycle and automobile accident that had 
occurred in service.  He states he developed headaches as a 
result of the motorcycle and automobile accident.

Additionally, the veteran states he operated an M60 machine 
gun while in Vietnam and worked as a mechanic on tanks and 
heavy equipment while on active duty, which caused hearing 
loss and tinnitus.  Lastly, he states he developed a 
bilateral knee disorder as a result of having to replace pads 
and tracks on M60 tanks and having to replace tires on heavy 
equipment while in Vietnam and in Texas.  

Although the veteran is competent to allege having sustained 
injuries in service and noticing that he had decreased 
hearing loss and ringing of the ears in service, he has not 
brought competent evidence of a current disabilities of a 
bilateral shoulder disorder, a left arm disorder, a left hand 
disorder, bilateral hearing loss, tinnitus, a bilateral knee 
disorder, a cervical spine disorder, and headaches nor has he 
brought forth competent evidence of a nexus between a current 
disability related to these claims and service.  

Therefore, the claims are not well grounded.  See Caluza, 
7 Vet. App. 498; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau, 
2 Vet. App. at 143-44.  

The Board is aware that the service medical records show a 
complaint of knee pain in 1968.  There, the examiner did not 
specify for which knee the veteran was seeking treatment.  
There was no chronic knee disorder shown in service, as in 
December 1969, clinical evaluation of the veteran's lower 
extremities was normal.  Additionally, in the January 1998 
private medical record, it revealed the veteran reported he 
had knee surgery in 1978.  As stated above, there is no 
evidence of a current right knee or left knee disorder and no 
evidence of a nexus between a right knee disorder and service 
or a left knee disorder and service, and thus the claims are 
not well grounded.  See id.

The Board notes that the RO sent the veteran two VA Forms 21-
4176, Report of Accidental Injury in Support of Claim for 
Compensation or Pension, so that the veteran could give dates 
of these accidents and records could be searched.  The 
service medical records are silent for either a motorcycle 
accident or an automobile accident, and at the time of the 
December 1969 report of medical examination, clinical 
evaluations of the veteran's neck, upper extremities, lower 
extremities, and spine were all normal.  Additionally, he 
denied any problems related to his back, knees, shoulders, 
and arms.  He denied a head injury and denied headaches as 
well.

As to the veteran's claim for hearing loss, the Board notes 
that the veteran had some thresholds at entrance and in 
December 1969 which indicated some decreased levels of 
hearing, but neither revealed a hearing loss disability.  See 
Hensley, 5 Vet. App. at 157 (threshold for normal hearing is 
from 0 to 20 dB).

Regardless of some diminished hearing bilaterally in service, 
which is over 30 years ago, the veteran has not brought forth 
post service evidence of a bilateral hearing loss 
"disability," in accordance with the requirements set forth 
by VA regulation, see 38 C.F.R. § 3.385, which is a 
requirement for the granting of service connection, see 
Caluza, 7 Vet. App. 498.

Additionally, the veteran has not brought forth competent 
evidence that tinnitus is a result of a service-connected 
disability, as service connection has not been granted for 
any disability, and thus service connection on a secondary 
basis is not warranted.  Wallin, 11 Vet. App. at 512; see 
also Epps, 126 F.3d 1464; Reiber, 7 Vet. App. at 516.

Although the veteran and his attorney have asserted that the 
veteran has a bilateral shoulder disorder, a left arm 
disorder, a left hand disorder, bilateral hearing loss, 
tinnitus, a bilateral knee disorder, and headaches that are 
due to service, they do not have the requisite knowledge of 
medical principles that would permit them to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.

As to the veteran's claim of entitlement to service 
connection for arthritis, a January 1998 private medical 
record shows a diagnosis of arthritis of the symphysis pubis; 
however, he claims the arthritis for which he seeks service 
connection relates to the claims for which he seeks service 
connection.  He has not brought forth competent evidence of a 
diagnosis of arthritis related to his shoulders, left arm, 
left hand, low back, neck, bilateral hip, or bilateral knee.  

Additionally, the veteran has not brought forth evidence of 
manifestations of arthritis to a compensable degree within 
one year following service or a nexus between a current 
diagnosis of arthritis and service.  Accordingly, the claim 
of entitlement to service connection for arthritis is not 
well grounded.  See Caluza, 7 Vet. App. 498; Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  

Although the veteran and his attorney have asserted that the 
veteran has arthritis which is due to service, they do not 
have the requisite knowledge of medical principles that would 
permit them to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, 4 Vet. 
App. at 494; see also Edenfield, 8 Vet. App. at 388.

As to the claims of entitlement to service connection for a 
bilateral hip disorder and a low back disorder, the veteran 
has stated he developed both from replacing pads and tracks 
on M60 tanks and replaced tires on heavy equipment while in 
Vietnam and Fort Hood, Texas.  He is competent to state that 
he developed pain in his low back and hips as a result of 
such labor.  Additionally, the veteran has brought forth 
evidence of diagnoses of traumatic pubic symphysis diastasis 
and spondylolisthesis.  However, he has not brought forth 
competent evidence of a nexus between the diagnoses of 
traumatic pubic symphysis diastasis and spondylolisthesis and 
service, and thus the claim is not well grounded.  See 
Caluza, 7 Vet. App. 498.

The Board is aware that in the January 1998 private medical 
record, the examiner noted the veteran's spondylolisthesis 
had been "chronic" prior to the 1997 accident; however, 
this does not establish a nexus to service.

Although the veteran and his attorney have asserted that the 
veteran has a low back disorder and a bilateral disorder 
which is due to service, they do not have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.

The Board notes there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Additionally, there is no medical evidence of a 
relationship between the veteran's current diagnoses of 
traumatic pubic symphysis diastasis and spondylolisthesis and 
any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has a psychiatric disorder, 
claimed as PTSD and depression, headaches, a bilateral 
shoulder disorder, a left arm disorder, a left hand disorder, 
bilateral hearing loss, tinnitus, a low back disorder, a 
bilateral hip disorder, a bilateral knee disorder, a cervical 
spine disorder, and arthritis as a result of service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the veteran has alleged direct and 
secondary service connection for some of the disabilities for 
which he seeks service connection.  However, it must be noted 
that when he has claimed that the disability is secondary to 
an injury in service, that is not a "secondary service 
connection" claim and instead is a claim for direct service 
connection, as he is alleging a disease or injury in service 
was the cause of his current disability.  As stated above, a 
secondary service connection claim entails a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Therefore, the Board 
need not address direct and secondary service connection for 
the claims of entitlement to service connection for a 
bilateral hip disorder, a bilateral knee disorder, and a left 
hand disorder, as the veteran alleged he incurred 
disabilities as a result of injuries in service.

The Board also notes that the veteran stated he had sustained 
an injury to his arm and shoulder by rocket fire, which would 
seem he was stating he developed an arm and shoulder disorder 
as a result of combat.  See 38 U.S.C.A. § 1154(b) (West 
1991).  Even if the Board conceded the veteran had developed 
an arm and shoulder disorder from the rocket fire, § 1154(b) 
cannot assist any combat veteran when the claim is denied 
based on the lack of a current disability or the lack of 
competent evidence of a nexus between a current disability 
and service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(citing Caluza, 7 Vet. App. at 507) (Section 1154(b) does not 
assist the veteran as to questions of either current 
disability or nexus to service, both of which generally 
require competent medical evidence).




Here, the Board has denied service connection for each 
disability either because the veteran has not brought forth 
competent evidence of a current disability and/or because he 
has not brought forth competent evidence of a nexus between a 
current disability and service.  Therefore, § 1154(b) does 
not assist him in his attempt to attain service connection 
for the various disabilities.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in April 1999.  The Board 
notes that the April 1999 statement of the case was very 
thorough and explained to the veteran in detail the evidence 
he would need to make each of his claims well grounded.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


The Board views its foregoing discussion as sufficient (as 
well as the April 1999 statement of the case) to inform the 
veteran of the elements necessary to complete his application 
if he wishes to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a psychiatric disorder, claimed as PTSD and depression, 
headaches, a bilateral shoulder disorder, a left arm 
disorder, a left hand disorder, bilateral hearing loss, 
tinnitus, a low back disorder, a bilateral hip disorder, a 
bilateral knee disorder, a cervical spine disorder, and 
arthritis are not well grounded, the doctrine of reasonable 
doubt has no application to these claims.

The Board notes that the veteran and veteran's attorney have 
asserted that the veteran is entitled to a VA examination and 
an advisory opinion.  The veteran's attorney alleged in the 
notice of disagreement that an "advisory/independent medical 
opinion" was justified "[d]ue to the complexity and the 
inadequacy of the VA compensation examination. . . ."  
Initially, the Board would like to point out that no VA 
compensation examination has taken place, and thus does not 
understand the veteran's attorney's allegation of there 
having been an inadequate examination.

Nevertheless, the Board notes that VA does not have a duty to 
assist the veteran when the veteran has not submitted a well-
grounded claim or claims.  See Grivois, 6 Vet. App. at 140; 
Grottveit, 5 Vet. App. at 93.  Thus, in this case, there is 
no duty on behalf of VA to order a VA examination related to 
the veteran's claims.  This applies also to the 
advisory/independent medical opinion.  Without evidence well-
grounded claims, there is no duty for VA to assist the 
veteran in developing his claims, to include ordering a VA 
examination and/or asking for an independent medical opinion.  
See id.

Additionally, the veteran's attorney has stated the veteran 
is entitled to adequate reasons and bases.  The Board finds 
that both the April 1999 statement of the case and the Board 
decision have provided the veteran with adequate reasons and 
bases as to why his claims have failed.

TDIU Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1999).

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).



If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating a claim for a total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (1999).

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert, 1 Vet. App. at 55.

TDIU Analysis

The Board notes that service connection is not in effect for 
any disability, and the Board has denied the veteran's claims 
for entitlement to service connection based upon his not 
having submitted evidence of well-grounded claims.

The pertinent governing criteria set out in detail above are 
predicated on the veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a TDIU.  Without a service-connected disability, the 
Board has nothing upon which to base a grant of a TDIU.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law, and not the evidence, is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.

Here, in the absence of service connection having been 
granted for any disability satisfying the threshold 
requirement of the pertinent governing criteria for a TDIU, 
the Board concludes that the claim of entitlement to a TDIU 
must be denied by operation of law.  Id.

As the veteran's claim of entitlement to TDIU is denied as a 
matter of law, the doctrine of reasonable doubt has no 
application to his claim.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a psychiatric disorder, 
claimed as PTSD and depression, headaches, a bilateral 
shoulder disorder, a left arm disorder, a left hand disorder, 
bilateral hearing loss, tinnitus, a low back disorder, a 
bilateral hip disorder, a bilateral knee disorder, a cervical 
spine disorder, and arthritis, the appeal is denied.

Entitlement to a TDIU is denied as a matter of law.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

